Citation Nr: 0620708	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-39 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a head injury.  




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney




ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.  

The Board of Veterans' Appeals (Board) denied the veteran's 
original claims of service connection for PTSD and a head 
injury in a decision promulgated on August 15, 2000.  The 
veteran did not enter a timely appeal from that decision.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
can consider the underlying claim.  

Therefore, as reflected on the preceding page, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claims of service 
connection for PTSD and head injury.  38 U.S.C.A. §5108; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The now reopened issues of service connection for PTSD and a 
head injury addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an August 2000 decision, the Board denied the 
veteran's original claims of service connection for PTSD and 
head injury; after the veteran was notified of the decision 
and her appellate rights, she did not perfect a timely 
appeal.

2.  The additional evidence presented since the August 2000 
decision relates to a previously unestablished fact necessary 
to substantiate the claims and raises a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. §§ 
5103A, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.104, 3.156(a) (2005).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a head injury.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104, 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), became effective on November 9, 2000.  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  

Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

To satisfy these duties, the VA sent the veteran a letter in 
April 2003.  The Board observes that the veteran's 
representative has claimed in the veteran's substantive 
appeal that the April 2003 letter is legally deficient as it 
does not state what evidence the veteran needs to supply to 
substantiate her claim.

The April 2003 letter stated that the VA would assist the 
veteran in obtaining medical records, employment records, or 
records from other Federal agencies, provided that the 
veteran supplied enough information to the RO that the RO 
could request the records from the appropriate agency or 
person.  

Additionally, this letter also discussed what what new and 
material evidence the veteran needed to present in order to 
get her claim granted.  The letter stated in part, "New 
evidence is evidence that has not previously been considered.  
Evidence that is merely cumulative and tends to reinforce a 
previously well-established point is not considered new.  
Material evidence is evidence that is relevant to the issue 
of service connection."  Therefore, that statement informed 
the veteran of what she needed to present to the RO to get 
her case re-opened.

Additionally, the April 2003 letter reminded the veteran that 
ultimately the responsibility rests on the veteran to support 
her claim with appropriate evidence.

The Board notes that the RO issued the April 2003 notice 
letter before denying the veteran's petition to re-open her 
claims in June 2003.

The Board also notes, given that the action taken hereinbelow 
is favorable to the veteran, no further discussion of VCAA is 
required at the present time.  


New and Material Evidence

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

The regulations adopted by VA implementing VCAA include 
changes to the standard for determining new and material 
evidence under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the August 2000 
denials of service connection for PTSD and head injury.  That 
rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claims 
of service connection for PTSD and head injury subsequent to 
the August 2000 Board decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

Since applying to reopen her claim, the Board finds that the 
veteran has presented new and material evidence in this case.  

Specifically, the newspaper article the veteran submitted in 
March 2002 tends to substantiate her assertions of have an 
in-service automobile accident that caused her head injury 
and contributed to her claimed PTSD.  

In addition, there are recently received medical records that 
show that the veteran currently is suffering from dementia 
due to head trauma and post-traumatic stress disorder.   

Taken as a whole, this article, along with the treatment 
records, tends to support the veteran's assertions of having 
current disability due to an event or incident of her 
service.  

In regard to the evidence submitted since the August 2000 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156.  

The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claims of service connection 
for PTSD and head injury.  



ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for PTSD, the appeal to this 
extent is allowed, subject further action as discussed 
hereinbelow.

As new and material evidence has been submitted to reopen the 
claim of service connection for a head injury, the appeal to 
this extent is allowed, subject further action as discussed 
hereinbelow.  



REMAND

The veteran is seeking service connection for a PTSD.  The 
veteran also claims service connection for head injury based 
on her active duty service.  

In view of the above determination that the veteran's claims 
are reopened, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and to conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

In particular, the Board notes that the veteran remarked in 
her August 1998 substantive appeal that she would supply 
further evidence from M. H. and R. H.  This evidence does not 
appear in the claims file.  The Board notes that the RO is 
not responsible for gathering lay evidence.  

The Board also notes that the veteran claimed to have 
received treatment for injuries received in-service at the 
Salinas Memorial Hospital and at a Kaiser facility.  No 
records from these facilities appear in the claims file.  

The Board notes the efforts that the RO has previously made 
to obtain some of these medical records.  The Board is 
mindful of the duty of the veteran to provide names and 
addresses of facilities where she has received health care.  
"[T]he duty to assist is not always a one-way street.  

If a veteran wishes help, [s]he cannot passively wait for it 
in those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dings/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree
of disability; and 5) effective date of the disability.  

Thus, the Board concludes that a remand is necessary so that 
she can be provided with the appropriate notice pursuant to 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran an 
appropriate letter notifying her of VA's 
duty to assist her in the development of 
her claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

The RO is to ensure that the letter 
includes, but is not limited to, the five 
elements of a service connection claim:  
1) veteran status; 2) existence of a 
disability; 3) a connection between the 
veteran's service and the disability; 4) 
degree of disability; and 5) effective 
date of the disability.  

This letter should also remind the 
veteran of her previous desire as stated 
in her substantive appeal to submit 
evidence from M. H. and R. H.  The RO 
should inform the veteran that, if she 
wants lay evidence considered, it is her 
responsibility to supply it.  

2.  The RO should obtain a more legible 
copy of the newspaper article that the 
veteran submitted and associate it with 
the claims file.  

3.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain exact name and mailing addresses 
of the Salinas Memorial Hospital where 
she was treated immediately following her 
claimed auto accident while on active 
duty.  The RO should then obtain all 
relevant medical records from the 
facility and associate them with the 
claims file.  

4.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain exact name and mailing addresses 
of the Kaiser facility where she was 
treated in connection with the abortion 
she says she had while on active duty.  
The RO should then obtain all relevant 
medical records from the facility and 
associate them with the claims file.  

5.  After receiving and associating the 
additional medical evidence with the 
claims folder, the RO should schedule the 
veteran for an examination to determine 
the likely etiology of the claimed PTSD 
and any complications thereof.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran has a PTSD 
associated with a stressor that occurred 
during her period of active service.  The 
examiner must indicate if no opinion can 
be rendered without entering into 
speculation.  

6.  After receiving and associating the 
additional medical evidence with the 
claims folder, the RO should schedule the 
veteran for an examination to determine 
the likely etiology of the claimed head 
injury and any complications thereof.  All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled.  The claims folder must 
be made available to the examiner for 
review.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has a head injury that had its clinical 
onset during her period of active 
service.  The examiner must indicate if 
no opinion can be rendered without 
entering into speculation.  

7.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


